United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PUGET SOUND HEALTHCARE SYSTEM,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2276
Issued: July 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 11, 2009 merit decision denying her claim for disability
compensation and a July 30, 2009 nonmerit decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether appellant has established that she was disabled for 50 hours
from January 7 to 14, 2009 due to her accepted condition of reaction to tuberculin test without
active tuberculosis; and (2) whether the Office properly refused to reopen her case for merit
review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY

On November 16, 2006 appellant, then a 45-year-old medical technologist, filed an
occupational disease claim alleging that on January 19, 2006 she was exposed to and tested
positive for tuberculosis (TB). The Office accepted the claim for a reaction to TB test without
active TB. Appellant was provided medication for an appropriate period of time. There is no
indication that appellant lost any time from work due to her positive TB test. Appellant resigned
from the employing establishment on December 16, 2007.
In a November 13, 2006 report, Dr. Robert C. Barnes, Board-certified in infectious
diseases, noted treating appellant for latent tuberculosis. He indicated that she had no symptoms
related to this. A January 23, 2006 chest x-ray was normal.
On January 25, 2009 appellant filed a Form CA-7 requesting disability compensation for
50 hours for the period January 7 to 17, 2009. In an accompanying January 29, 2009 time
analysis form, she claimed compensation for January 7, 11, 12, 13 and 14, 2009. Medical
evidence relevant to the claimed time period included reports from Dr. Eileen Bailey, a Boardcertified internist. In a January 12, 2009 report, Dr. Bailey advised that appellant was seen on
January 9, 2009. She asked that appellant be excused from work for “medical reasons” until
January 14, 2009. In a January 16, 2009 report, Dr. Bailey reiterated that appellant was seen on
January 9, 2009. She requested that appellant be excused from work for “medical reasons”
January 7 to 17, 2009.
In a February 10, 2009 letter, the Office advised appellant that the medical evidence was
insufficient as Dr. Bailey had not provided a diagnosis of her condition and an opinion with
medical rationale as to whether her condition was related to the accepted reaction to the TB test
in 2006. Appellant was accorded 30 days within which to provide medical evidence to the
claimed period.
In a January 9, 2009 outpatient clinic note, Dr. Bailey indicated that appellant had an
onset of upper respiratory symptoms four days earlier and that appellant had been seen in
gynecology for gynecological problems. She indicated that rapid strep test was negative and
hormonal therapy was discussed for appellant’s gynecological problems.
By decision dated March 11, 2009, the Office denied appellant’s claim for disability
compensation for 50 hours during the period January 7 to 14, 2009. It found that the evidence
was insufficient to show that appellant was disabled for work during the claimed period due to
the January 19, 2006 work injury.
Appellant requested reconsideration. In a July 2, 2009 letter, she stated that she was
entitled to seek medical treatment for any short illness related to respiratory health that may put
her at risk of the latent TB becoming active. Medical reports from Dr. Bailey were submitted
along with a March 20, 2009 x-ray of her right ring finger. In a March 20, 2009 note amended
on March 23, 2009, Dr. Bailey noted appellant’s complaints about fatigue since her upper
respiratory illness and other concerns. She stated that appellant’s prolonged upper respiratory
infection was most likely viral and it was most likely not latent TB causing the upper respiratory
infection symptoms. Dr. Bailey explained that people of any age, if they have latent TB, are not
likely to get upper respiratory infections.

2

In a July 3, 2009 report, Dr. Bailey noted that appellant had a history of TB exposure.
She agreed that an evaluation was needed when appellant had concerns and symptoms of active
TB and noted that appellant had come in for evaluation when she had ongoing cough and fatigue.
By decision dated July 30, 2009, the Office denied appellant’s request for reconsideration
on the grounds that the evidence submitted was insufficient to warrant merit review of her claim.
LEGAL PRECEDENT -- ISSUE 1
The term disability as used in the Federal Employees’ Compensation Act1 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.2 For each period of disability claimed, the employee has the burden of
establishing that he or she was disabled for work as a result of the accepted employment injury.3
Whether a particular injury caused an employee disability for employment is a medical issue
which must be resolved by competent medical evidence.4 The fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.5
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow an employee to self-certify their disability and
entitlement to compensation.6
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for reaction to TB test without active TB.
Appellant requested compensation for 50 hours of disability for the period January 7 to 14, 2009
based on her upper respiratory problems. On February 10, 2009 the Office advised appellant of
the evidence needed to establish her claim. Appellant, however, did not submit sufficient
reasoned evidence to establish that her disability for the hours claimed was causally related to
her accepted condition. She did not submit a medical report in which a treating physician
adequately explained how her disability was related to the accepted condition.
In her disability notes of January 12 and 15, 2009, Dr. Bailey related the cause of her
disability to unspecified medical reasons. She did not address what the medical reasons were or
whether they were causally related to the accepted injury. Therefore, Dr. Bailey’s reports are of
limited probative value and are insufficient to establish appellant’s disability. While she advised
1

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

2

Paul E. Thams, 56 ECAB 503 (2005).

3

Sandra D. Pruitt, 57 ECAB 126 (2005); Dennis J. Balogh, 52 ECAB 232 (2001).

4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Gary J. Watling, 52 ECAB 278 (2001).

5

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007).

6

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

in her January 9, 2009 clinic note that appellant had an onset of respiratory symptoms four days
earlier, she did not provide an opinion or address whether appellant’s upper respiratory
symptoms were causally related to the accepted condition. Medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.7 Thus, Dr. Bailey’s January 9, 2009 note is insufficient to
establish appellant’s alleged disability as noted in her disability notes of January 12 and
15, 2009.
In the instant case, none of the medical reports submitted by appellant contain a
rationalized opinion explaining why her disability for the hours claimed was causally related to
her accepted employment condition. Thus, appellant has not met her burden of proof.
LEGAL PRECEDENT -- ISSUE2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,8 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.9 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.10 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.11
ANALYSIS -- ISSUE 2
Appellant’s reconsideration request neither alleged nor demonstrated that the Office
erroneously applied or interpreted a specific point of law. Additionally, she did not advance a
relevant legal argument not previously considered by the Office. While appellant argued that she
was entitled to seek medical treatment for any short illness related to respiratory health that may
put her at risk of the latent TB becoming active, her assertion is insufficient to require the Office
to conduct a merit review as the prior decision did not pertain to entitlement to medical treatment
but addressed whether she had employment-related disability on claimed dates in
January 2009.12 Furthermore, the underlying issue of whether appellant had compensable
7

See K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

8

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
9

20 C.F.R. § 10.606(b)(2).

10

Id. at § 10.607(a).

11

Id. at § 10.608(b).

12

This decision does not preclude appellant from seeking authorization of appropriate treatment for the condition
accepted by the Office.

4

disability is a medical issue that must be addressed by relevant medical evidence. Consequently,
appellant had not shown that the Office erroneously applied or interpreted a specific point of law
or advanced a relevant legal argument not previously considered by the Office.
Appellant also did not submit relevant and pertinent new evidence not previously
considered by the Office. The additional reports from Dr. Bailey, while new, are not relevant
because they fail to address the relevant underlying issue of whether appellant had any disability
causally related to her accepted condition from January 7 to 14, 2009. In her March 20, 2009
note amended March 23, 2009, Dr. Bailey specifically discounted any medical connection
between appellant’s conditions and the accepted work condition. She opined that appellant’s
prolonged upper respiratory infection was most likely viral and not caused by latent TB.
Dr. Bailey explained that people of any age, if they have latent TB, are not likely to get upper
respiratory infections. She did not specifically address disability during the claimed period. In
her July 3, 2009 letter, Dr. Bailey agreed that appellant should be evaluated when she had
concerns and symptoms of active tuberculosis. She also indicated that appellant came in for
evaluation when she had ongoing cough and fatigue. However, Dr. Bailey did not indicate
whether appellant had a possible onset of active tuberculosis during the claimed period of
disability. Thus, her report is not relevant to the issue at hand.
The x-ray report of the right ring finger, while new, does not address the period of
disability claimed or offer a specific opinion on causal relationship and it is irrelevant to the issue
on reconsideration.
Because appellant has not satisfied any of the above-mentioned criteria, the Board finds
that the Office properly denied a merit review of her claim.
On appeal, appellant asserts that the medical reports she submitted on reconsideration
were different and that it was important that she be able to seek medical treatment for upper
respiratory conditions. As noted, the medical reports submitted on reconsideration, while new,
are not relevant to the underlying issue of whether appellant had disability due to her accepted
condition for the claimed period. Furthermore, the matter of continuing medical treatment was
not addressed by the Office’s decisions such that the Board does not have present jurisdiction
over this matter.13
CONCLUSION
The Board finds that appellant failed to establish her claim for disability compensation
for 50 hours for the period January 7 to 14 2009. The Board further finds that the Office
properly refused to reopen appellant’s case for further review of the merits of her claim under
5 U.S.C. § 8128(a).

13

See 20 C.F.R. § 501.2(c). Appellant also submitted new evidence on appeal. However, the Board may not
consider such evidence on appeal as its review is limited to evidence in the case record that was before the Office at
the time of its final decision. 20 C.F.R. § 501.2(c)(1).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated July 30 and March 11, 2009 are affirmed.
Issued: July 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

